Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-8-2004

Weng v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2918




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Weng v. Atty Gen USA" (2004). 2004 Decisions. Paper 94.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/94


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 03-2918
                                    ____________

                                ZHEN LIANG WENG,

                                           Petitioner

                                           v.

                            JOHN ASHCROFT,
                 ATTORNEY GENERAL OF THE UNITED STATES

                                         Respondent
                                    ____________

                           On Petition for Review from an
                      Order of the Board of Immigration Appeals
                              (Board No. A77-309-155)
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 7, 2004

     Before: RENDELL and FISHER, Circuit Judges, and YOHN,* District Judge.

                               (Filed December 8, 2004)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

FISHER, Circuit Judge.


      *
        The Honorable William H. Yohn, United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
       Zhen Liang Weng, a native and citizen of the People’s Republic of China, was

smuggled into the United States in 2000 for a large sum paid by Weng’s family who

borrowed the money from, and still owe, family members and “loan sharks.” Weng was

granted withholding of removal under the Convention Against Torture by an Immigration

Judge in September 2001. In a decision issued June 10, 2003, the Board of Immigration

Appeals (“Board”) vacated the withholding, ordering Weng removed. We now deny

Weng’s petition for review.

       This Court must sustain the Board’s decision if supported by substantial evidence

in the record. Nen Ying Chen v. Ashcroft, 368 F.3d 347, 350 (3d Cir. 2004). Weng

sought protection based on a fear that he would more likely than not be tortured if

removed to China. Specifically, he feared detention and torture by authorities in relation

to his illegal departure as well as torture inflicted at the behest of or by creditors of his

family with the acquiescence of authorities. The Board concluded that while Weng was

likely to be imprisoned for his illegal departure, he had not shown it was more likely than

not he would be tortured in conjunction therewith. We agree. While the Board

specifically referred only to torture employed in the extraction of confessions, we are

satisfied that the Board reviewed all of the evidence of record and concluded, as do we,

that the record does not show that this individual is more likely than not to be tortured for

reasons other than the extraction of confessions. Additionally, while we appreciate the

description of the “snakehead” operation found in Chen v. Ashcroft, 289 F.3d 1113 (9th



                                                2
Cir. 2002), decision vacated, 314 F.3d 995 (9th Cir. 2002), we agree with the Board that,

on this record, it is speculative to conclude that Weng would likely be tortured at the

behest of or by creditors to force repayment of the debt related to the smuggling.

       Accordingly, the petition for review will be DENIED.




________________________




                                             3